Citation Nr: 1035160	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for a right epididymis 
cyst.  

3.  Entitlement to a compensable rating for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1983 to June 2005.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 rating 
decision of the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2010, a Travel Board hearing 
was held before the undersigned.  A transcript of that hearing is 
associated with the claims file.  At the hearing, the Veteran was 
granted a 60 day abeyance period for submission of additional 
evidence.  Additional evidence has been received.    

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veteran's service treatment records show that in 1995 he was 
seen for contusion of the bilateral toes and in August 2004 he 
underwent an elective vasectomy.  Postservice treatment records 
show findings of pes planus and right epididymal cyst.  While 
2007 VA examinations found, in essence, that the Veteran's 
current foot and groin complaints are unrelated to foot 
injury/elective vasectomy surgery in service, respectively, in a 
subsequent (May 2008) statement a VA physician assistant-
certified (PA-C) opines, in essence (without explanation of 
rationale), that the Veteran's current foot and groin disability 
diagnoses are related to the complaints/findings in service.  
Accordingly, another VA nexus examination is necessary.  See 
38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006) (a medical examination is needed when 
evidence is insufficient to grant benefits but indicates that a 
condition may be associated with service).

At the May 2010 Travel Board hearing, the Veteran testified that 
although his pseudofolliculitis barbae was noted as not "flared-
up" (a March 2007 examiner noted that there was no active rash 
on the face consistent with pseudofolliculitis barbae); the skin 
on his face is now manifested by constant bleeding and swelling 
with shaving.  In light of the allegation of worsening and the 
extent of the time interval since he was last examined, another 
VA examination is necessary.  38 C.F.R. § 3.327(a).

Notably, service connection is also established for eczematous 
dermatitis.  Under governing law/caselaw the same symptomatology 
may not be used to support separate ratings (separate and 
distinct symptomatology must be shown to support separate ratings 
for co-existing diagnoses).  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The adjudication of the rating 
for the Veteran's pseudofolliculitis barbae must reflect 
consideration of such provisions.  

Finally, the Veteran receives ongoing VA treatment.  VA treatment 
records were last associated with the claims file in October 
2008.  Updated records are likely to contain pertinent 
information, are constructively of record, and therefore must be 
secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete updated clinical 
records of all VA evaluation or treatment the 
Veteran has received for foot complaints, 
epididymis/groin problems, and 
pseudofolliculitis barbae since October 2008.

2.  The RO should then arrange for the 
Veteran to be examined by a podiatrist or 
orthopedist to determine the presence, 
nature, and likely etiology of his current 
(if any) disability of the feet.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
Based on review of the record and examination 
of the Veteran, the examiner should provide 
an opinion that states the diagnosis(es) for 
the Veteran's current foot disability(ies), 
and as to each disability entity diagnosed 
indicates whether or not such is at least as 
likely as not (50% or better probability) 
related to his service and the 
complaints/injury noted therein.  The 
examiner must explain rationale for all 
opinions. 

3.  The RO should further arrange for the 
Veteran to be examined by a urologist to 
determine the likely etiology of his right 
epididymal cyst.  The examiner must review 
the Veteran's claims file in conjunction with 
the examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide an opinion as to 
whether the Veteran's right epididymal cyst 
is at least as likely as not (a 50% or better 
probability) related to his service (to 
include as due to the vasectomy therein).  
The examiner must explain rationale for the 
opinion given.  

4.  The RO should also arrange for the 
Veteran to be examined by a dermatologist to 
ascertain the severity of his 
pseudofolliculitis barbae.  The Veteran's 
claims file and a copy of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 and notes following 
should be provided to the examiner for 
review.  The examiner should identify and 
describe in detail all symptoms of the 
Veteran's pseudofolliculitis barbae of the 
face (distinguishing, if indicated, any 
manifestations of pseudofolliculitis barbae 
from manifestations of eczematous dermatitis, 
which is also service-connected and 
separately rated).  The examiner should 
identify any (and all) characteristics of 
disfigurement (outlined in Note 1 following 
Code 7800) noted on the Veteran's face and 
neck.  The examiner should offer comment on 
the extent of disfigurement shown, and should 
explain the rationale for all opinions.

5.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

